Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2020 has been entered.
 
Response to Amendment
This Non-final office action is in response to the Request for Continued Examination (RCE) filed 12/02/2020.
Claim 9 is canceled.
Claims 1, 6-8, 10, and 14 are amended. 
In light of the amendments U.S.C. 112(b) rejection to claims 6-8 are respectfully withdrawn.
Claims 1-8 & 10-15 remain pending. 

Response to Arguments
	Argument 1, Applicant argues on pg. 7 of Applicant Arguments/Remarks Made in an Amendment filed 12/02/2020 that prior art does not teach, ”wherein the geometry tool allows a user to specify a margin values for the primitive user interface elements, wherein the margin values define a minimum spacing between the primitive user interface elements; and wherein the margin values define a composition of geometric shapes”.
	Response to Argument 1, Applicant’s arguments have been fully considered,
but are moot as the scope of the claims have changed. Newly found references (U.S. Patent Application Publication NO. 2012/0124492 “Taron”) is applied to updated rejections.
	
	Argument 2, Applicant argues on pg. 7-8 of Applicant Arguments/Remarks Made in an Amendment filed 12/02/2020, that Yamamoto does not teach or suggest a system or method for developing a non-rectangular user interface. 
Response to Argument 2, the Examiner respectfully disagrees. The Applicant contends that Yamamoto does not teach or suggest a system or method for developing a non-rectangular user interface. But, nothing in the claims explicitly recite functionality or structure of a user interface that is patentably distinguishable from what Yamamoto discloses. It is further noted that, Yamamoto teaches in Fig. 5, a preview 507 where images are concentrically arranged. It is noted Fig. 33A-B, Yamamoto teaches that a user is able to take rectangular images in 33A and convert into a non-rectangular form in Fig. 33B. Applicant’s specification does not have an explicit definition for “primitive 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 10-12, & 14-15 is/are rejected under 35 U.S.C. 102 as being unpatentable over U.S. Patent Application Publication NO. 2004/0263533 “Yamamoto”, and further in light of U.S. Patent Application Publication NO. 2012/0124492 “Taron”.
Claim 1:
Yamamoto teaches a development system for developing a non-rectangular user interface, comprising:
 (i.e. para. [0072], storage 103 is a nonvolatile memory);	 a plurality of tools stored in the memory and executable by a processor (i.e. para. [0072],  storage 103 stores image data to be subjected to processing in addition to various programs to be executed in the image processing apparatus), the tools comprising: 
a geometry tool (i.e. image shape-change processing of the image processing apparatus, points "a," "b," "c," and "d" at the four corners of the pre-shape change material image shown in FIG. 39A are mapped to coordinate points … of the concentric circle bit on a post-shape change label shown in FIG. 39B; para. [0307]) to convert coordinates (i.e. points "a," "b," "c," and "d" at the four corners of the pre-shape change material image shown in FIG. 39A are mapped to coordinate points "A(r.sub.i+1, .theta.j) ," "B (r.sub.i+1, .theta..sub.j+1)," "C(r.sub.i, .theta..sub.j)," and "D(r.sub.i, .theta..sub.j+1)" of the concentric circle bit on a post-shape change label shown in FIG. 39B; para. [0307]) between a rectangular coordinate system (i.e. a material image of the concentric circle bit has a size of W pixels wide by H pixels high and is expressed by a coordinate (x, y) where its upper left corner is set as an origin; para. [0309])  and a non-rectangular coordinate system suitable for the non-rectangular user interface (i.e. it is possible to express a coordinate in a label image using the polar coordinate shown in FIG. 34 and the relation between the material image and the concentric circle bit is the mapping relation shown in FIG. 39.; para. [0309]), wherein the geometry tool (i.e. image shape-change processing of the image processing apparatus, points "a," "b," "c," and "d" at the four corners of the pre-shape change material image shown in FIG. 39A are mapped to coordinate points … of the concentric circle bit on a post-shape change label shown in FIG. 39B; para. [0307]) provides primitive user interface elements for placement (i.e. the material image; para. [0307]) in the non-rectangular user interface (i.e. FIG. 39B shows an example of a post-shape change material image (concentric circle bit); para. [0307]) wherein the geometry tool allows a user to specify a margin values(i.e. para. [0088], This CD-R setting dialog 601 includes an inner diameter setting filed 602 in which the inner diameter of the CD-R is input, an outer diameter setting field 603 in which the outer diameter of the CD-R is input, input fields in which adjustment of a print position on the CD-R is performed)   (i.e. para. [0089], “it is possible to perform adjustment of the inner diameter and the outer diameter of a CD-R”, wherein the composition of geometric shapes is equivalent to the radial margins of the inner and outer diameter for the CD);
an area segmentation tool (i.e. the image processing apparatus performs processing for arranging images concentrically with efficiency; para. [0304]) to facilitate segmenting (i.e. as shown in FIG. 42, the i-th circle from the outer radius side is divided into ni areas; para. [0305]) the non-rectangular user interface (i.e. Fig. 5, preview 507 corresponding to the layout being displayed in the print preview window 506; para. [0087]) into segmented areas based on the non-rectangular coordinate system (i.e. the outermost concentric circle having a radius of "r.sub.0," "0.jgp," "1.jgp," . . . , and "n.sub.0-1.jpg" are arranged. Also, on the second outermost concentric circle having a radius of "r.sub.1,"; para. [0305]); and	 a content warping tool (i.e. the image processing apparatus forms each block by continuously changing shapes of the respective material images in accordance with the form of the blocks defined by these demarcation lines; para. [0304]) to facilitate warping content (i.e. the outermost concentric circle having a radius of "r.sub.0," "0.jgp," "1.jgp," . . . , and "n.sub.0-1.jpg" are arranged. Also, on the second outermost concentric circle having a radius of "r.sub.1,"; para. [0305]) designed for display on a rectangular user interface (i.e. Fig. 38A, the material image; para. [0307]) into content that is based on the non-rectangular coordinate system (i.e. express a coordinate in a label image using the polar coordinate shown in FIG. 34; para. [0309]) and that conforms to the segmented areas of the non-rectangular user interface (i.e. FIG. 39B shows an example of a post-shape change material image (concentric circle bit); para. [0307]).  
While Yamamoto teaches a geometry tool for converting coordinates to a non-rectangular user interface and allowing a user to specify margin values for the user interface, Yamamoto does not explicitly teach 
wherein the geometry tool allows a user to specify a margin values for the primitive user interface elements, wherein the margin values define a minimum spacing between the primitive user interface elements.
However, Taron teaches
wherein the geometry tool allows a user to specify a margin values for the primitive user interface elements, wherein the margin values define a minimum spacing (i.e. para. [0088], The established constraint(s) 224 on user interface elements may include constraints on at least one of the following: element width, element height, element alignment, element centering, element margins, element padding); and	wherein the margin values define a composition of geometric shapes (i.e. para. [0096], FIG. 4, layout constraints can be represented as architectural dimensions. In this example, elements A and B are being arranged inside a panel subject to four constraints)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the geometry tool allows a user to specify a margin values for the primitive user interface elements, wherein the margin values define a minimum spacing between the primitive user interface elements to Yamamoto’s user interface for defining margin values, with allowing a user to specify user interface element margins as taught by Taron. One would have been motivated to combine Taron with Yamamoto, and would have had a reasonable expectation of success in doing so, to create a pleasing and efficient visual presentation of ideas and opportunities, thus providing a favorable user experience (Taron, para. [0001]).

Claim 2:
Yamamoto and Taron teach the development system of claim 1.
Yamamoto further teaches 
(i.e. Fig. 5, preview 507 corresponding to the layout being displayed in the print preview window 506; para. [0087]).  

Claim 3:
Yamamoto and Taron teach the development system of claim 1.
Yamamoto further teaches 
wherein the non-rectangular user interface is a circular-shaped user interface. (i.e. Fig. 5, preview 507 corresponding to the layout being displayed in the print preview window 506; para. [0087]).  

Claim 4:
 Yamamoto and Taron teach the development system of claim 3.
Yamamoto further teaches 
wherein the non-rectangular coordinate system is a polar coordinate system (i.e. coordinate points "A(r.sub.i+1, .theta.j) ," "B (r.sub.i+1, .theta..sub.j+1)," "C(r.sub.i, .theta..sub.j)," and "D(r.sub.i, .theta..sub.j+1)" of the concentric circle; para. [0307].  

Claim 10:
Yamamoto teaches a method for developing a non-rectangular user interface, comprising: 
(i.e. as shown in FIG. 42, the i-th circle from the outer radius side is divided into ni areas; para. [0305]), with an area segmentation tool (i.e. the image processing apparatus performs processing for arranging images concentrically with efficiency; para. [0304]), the non-rectangular user (i.e. Fig. 5, a preview 507; para. [0087]) into segmented areas (i.e. the outermost concentric circle having a radius of "r.sub.0," "0.jgp," "1.jgp," . . . , and "n.sub.0-1.jpg" are arranged. Also, on the second outermost concentric circle having a radius of "r.sub.1,"; para. [0305])
 providing, with a geometry tool (i.e. image shape-change processing of the image processing apparatus, points "a," "b," "c," and "d" at the four corners of the pre-shape change material image shown in FIG. 39A are mapped to coordinate points … of the concentric circle bit on a post-shape change label shown in FIG. 39B; para. [0307]), primitive user interface elements for placement (i.e. the material image; para. [0307]) in the segmented areas (i.e. FIG. 39B shows an example of a post-shape change material image (concentric circle bit); para. [0307]) using a non-rectangular coordinate system (i.e. it is possible to express a coordinate in a label image using the polar coordinate shown in FIG. 34 and the relation between the material image and the concentric circle bit is the mapping relation shown in FIG. 39.; para. [0309]), wherein the geometry tool allows a user to specify a margin values(i.e. para. [0088], This CD-R setting dialog 601 includes an inner diameter setting filed 602 in which the inner diameter of the CD-R is input, an outer diameter setting field 603 in which the outer diameter of the CD-R is input, input fields in which adjustment of a print position on the CD-R is performed)  i.e. para. [0089], “it is possible to perform adjustment of the inner diameter and the outer diameter of a CD-R”, wherein the composition of geometric shapes is equivalent to the radial margins of the inner and outer diameter for the CD);	converting, with the geometry tool i.e. image shape-change processing of the image processing apparatus, points; para. [0307]), coordinates for the primitive user interface elements (i.e. points "a," "b," "c," and "d" at the four corners of the pre-shape change material image shown in FIG. 39A are mapped to coordinate points "A(r.sub.i+1, .theta.j) ," "B (r.sub.i+1, .theta..sub.j+1)," "C(r.sub.i, .theta..sub.j)," and "D(r.sub.i, .theta..sub.j+1)" of the concentric circle bit on a post-shape change label shown in FIG. 39B; para. [0307]) from a rectangular coordinate system (i.e. a material image of the concentric circle bit has a size of W pixels wide by H pixels high and is expressed by a coordinate (x, y) where its upper left corner is set as an origin; para. [0309]) to a polar coordinate system (i.e. it is possible to express a coordinate in a label image using the polar coordinate shown in FIG. 34 and the relation between the material image and the concentric circle bit is the mapping relation shown in FIG. 39.; para. [0309])
 and warping (i.e. an example of the material image shape-change, a coordinate calculated in order to draw one concentric circle bit described above will be described; para. [0307]), with a content warping tool (i.e. the image processing apparatus forms each block by continuously changing shapes of the respective material images in accordance with the form of the blocks defined by these demarcation lines; para. [0304]), the primitive user interface elements (i.e. the material image; para. [0307]) to conform to the segmented areas (i.e. FIG. 39B shows an example of a post-shape change material image (concentric circle bit); para. [0307]) of the non-rectangular user interface (i.e. Fig. 5, preview 507 corresponding to the layout being displayed in the print preview window 506; para. [0087]).
While Yamamoto teaches a geometry tool for converting coordinates to a non-rectangular user interface and allowing a user to specify margin values for the user interface, Yamamoto does not explicitly teach 
wherein the geometry tool allows a user to specify a margin values for the primitive user interface elements, wherein the margin values define a minimum spacing between the primitive user interface elements.
However, Taron teaches
wherein the geometry tool allows a user to specify a margin values for the primitive user interface elements, wherein the margin values define a minimum spacing between the primitive user interface elements (i.e. para. [0088], The established constraint(s) 224 on user interface elements may include constraints on at least one of the following: element width, element height, element alignment, element centering, element margins, element padding); and is defined by a composition of geometric shapes (i.e. para. [0096], FIG. 4, layout constraints can be represented as architectural dimensions. In this example, elements A and B are being arranged inside a panel subject to four constraints)


Claim 11:
 Claim 11 is the method claim of claim 2 and is rejected for similar reasons. 

Claim 12:
 Claim 12 is the method claim of claim 4 and is rejected for similar reasons.

Claim 14:
Yamamoto teaches a non-transitory computer-readable storage medium storing instructions that, when executed by at least one processor, cause the at least one processor to: 
segment (i.e. as shown in FIG. 42, the i-th circle from the outer radius side is divided into ni areas; para. [0305]) an elliptical user interface i.e. Fig. 5, preview 507 corresponding to the layout being displayed in the print preview window 506; para. [0087]) into segmented areas (i.e. the outermost concentric circle having a radius of "r.sub.0," "0.jgp," "1.jgp," . . . , and "n.sub.0-1.jpg" are arranged. Also, on the second outermost concentric circle having a radius of "r.sub.1,"; para. [0305]);	 warp (i.e. an example of the material image shape-change, a coordinate calculated in order to draw one concentric circle bit described above will be described; para. [0307]) primitive user interface elements (i.e. the material image; para. [0307]) to conform to the segmented areas (i.e. FIG. 39B shows an example of a post-shape change material image (concentric circle bit); para. [0307]) of the elliptical user interface (i.e. Fig. 5, preview 507 corresponding to the layout being displayed in the print preview window 506; para. [0087]);
convert coordinates for the primitive user interface elements (i.e. points "a," "b," "c," and "d" at the four corners of the pre-shape change material image shown in FIG. 39A are mapped to coordinate points "A(r.sub.i+1, .theta.j) ," "B (r.sub.i+1, .theta..sub.j+1)," "C(r.sub.i, .theta..sub.j)," and "D(r.sub.i, .theta..sub.j+1)" of the concentric circle bit on a post-shape change label shown in FIG. 39B; para. [0307]) from a rectangular coordinate system (i.e. a material image of the concentric circle bit has a size of W pixels wide by H pixels high and is expressed by a coordinate (x, y) where its upper left corner is set as an origin;para. [0309]) to a polar coordinate system (i.e. it is possible to express a coordinate in a label image using the polar coordinate shown in FIG. 34 and the relation between the material image and the concentric circle bit is the mapping relation shown in FIG. 39.; para. [0309]);(i.e. para. [0088], This CD-R setting dialog 601 includes an inner diameter setting filed 602 in which the inner diameter of the CD-R is input, an outer diameter setting field 603 in which the outer diameter of the CD-R is input, input fields in which adjustment of a print position on the CD-R is performed) and is defined by a composition of geometric shapes (i.e. para. [0089], “it is possible to perform adjustment of the inner diameter and the outer diameter of a CD-R”, wherein the composition of geometric shapes is equivalent to the radial margins of the inner and outer diameter for the CD); and 
position the warped primitive user interface elements (i.e. a post-shape change label; para. [0307]) in the segmented areas (i.e. the image processing apparatus in this embodiment is capable of changing shapes of respective rectangular material images and arranging them concentrically; para. [0313]) using the polar coordinate system (i.e. image processing apparatus copies a pixel of the material image at the position "(x, y)" to a pixel of the label image at a polar coordinate position "(r, .theta.)."; para. [0312]) and the user-specified margin (i.e. para. [0333], “FIG. 44C, the coordinates of an image arrangement are dynamically determined in accordance with the printable range (inner diameter and outer diameter thereof)”, wherein the inner and outer diameter may be set by a user in Fig. 6).  
While Yamamoto teaches allowing a user to specify margin values for the user interface, Yamamoto does not explicitly teach to

However, Taron teaches
receive a user-specified margin for the primitive user interface elements, wherein the margin defines a minimum spacing between the primitive user interface elements
 (i.e. para. [0088], The established constraint(s) 224 on user interface elements may include constraints on at least one of the following: element width, element height, element alignment, element centering, element margins, element padding) and is defined by a composition of geometric shapes (i.e. para. [0096], FIG. 4, layout constraints can be represented as architectural dimensions. In this example, elements A and B are being arranged inside a panel subject to four constraints)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the geometry tool allows a user to specify a margin values for the primitive user interface elements, wherein the margin values define a minimum spacing between the primitive user interface elements to Yamamoto’s user interface for defining margin values, with allowing a user to specify user interface element margins as taught by Taron. One would have been motivated to combine Taron with Yamamoto, and would have had a reasonable expectation of success in doing so, to create a pleasing and efficient visual presentation of ideas and opportunities, thus providing a favorable user experience (Taron, para. [0001]).

Claim 15:

Yamamoto further teaches storing instructions that, when executed by the at least one processor, further cause the at least one processor to: 
anchor an edge of at least one of the primitive user interface elements (i.e. the material image; para. [0307]) to an edge of the elliptical user interface (i.e. FIG. 33B shows an image example of the label image (second image data) where shapes of images have been changed and arranged spirally. The images arranged in FIG. 33B are the N images (hereinafter referred to as the "material images"); para. [0274]).   

Claims 5 & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication NO. 2004/0263533 “Yamamoto”, in light of U.S. Patent Application Publication NO. 2012/0124492 “Taron”, as applied to claims 3 and 10 above, and further in light of U.S. Patent Application Publication NO. 2004/0046784 “Shen”, further in light of U.S. Patent Application Publication NO. 2017/0115860 “Youn”, and further in light of U.S. Patent Application Publication NO. 2015/0160856 A1 “Jang”, as previously rejected in Final Rejection filed 9/04/2020.
Claim 5:
Yamamoto and Taron teach the development system of claim 3.

However, Shen teaches wherein the area segmentation tool (i.e. transformation engine 410 handles all of the necessary primitives to build a circular interface; para. [0061]) allows a user to segment the circular-shaped user interface (i.e. Fig. 7, circular table 700; para. [0088]) into the segmented areas with and slices (i.e. Fig. 7, a display area partitioned into three work areas; para. [0030]).  
It would have been obvious to one of ordinary skill in the art at the time of filing to combine Yamamoto in light of apparatus and graphical user interfaces of Shen to have segmented areas with straight chords to have, as cited in Shen para. [0007], specially designed, user-friendly, set of tools to assist in the construction of a presentation.
Yamamoto and Shen do not explicitly teach wherein the area segmentation tool allows a user to segment the circular-shaped user interface into the segmented areas with curved chords.
 However, Youn teaches wherein the area segmentation tool (i.e. the electronic apparatus includes displaying the first region 410 and the second region 420; para. [0135]) allows a user to segment the circular-shaped user interface (i.e. Fig. 4, the information display screen 400 may have a circular shape; para. [0054]) into the segmented areas with curved chords (i.e. Fig. 4, first curve 411 may be displayed between the first region 410 and the second region 420; para. [0055]).
	It would have been obvious to one of ordinary skill in the art at the time of filing to combine Yamamoto-Taron in light of apparatus and method of Youn to have segmented 
Yamamoto, Taron, Shen, and Youn do not explicitly teach wherein the area segmentation tool allows a user to segment the circular-shaped user interface into the segmented areas with straight chords.  
However, Jang teaches wherein the area segmentation tool (i.e. Fig. 15, if a first side on which the IME is displayed is touched and dragged to an opposite second side the controller 180 can provide an Emoji list 332 ; para. [0145])) allows a user to segment the circular-shaped user interface (i.e. it is noted in Fig. 15, that IME (input method editor) is circular; para. [0145]) into the segmented areas with straight chords (i.e. Fig. 15, the controller 180 can provide an Emoji list 332; para. [0145]).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine Yamamoto, Taron, Shen, and Youn in light of apparatus and method of Jang to have segmented areas with straight chords, as cited in Jang para. [0007], to support and increase the functionality of mobile terminals.

Claim 13:
Claim 13 is the method claim of claim 5 and is rejected for similar reasons.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication NO. 2004/0263533 “Yamamoto”, in light of U.S. Patent Application Publication NO. 2012/0124492 “Taron”, as applied to claim 1 above, and further in light of in light of U.S. Patent Application Publication NO. 2015/0363065 “Kim”, as previously rejected in Final Rejection filed 9/04/2020.
Claim 6:
Yamamoto and Taron teach the development system of claim 1.
Yamamoto further teaches, wherein primitive user interface elements (i.e. the material image; para. [0307]) include at least a rectangle element (i.e. Fig. 17A-D, the material image; para. [0307]).
Neither Yamamoto nor Taron explicitly teach an elliptical element.  
	However, Kim teaches providing an elliptical element (i.e. Fig. 6(a-b) event information 620, 630, 640 and 650; para. [0144]).
	It would have been obvious to one of ordinary skill in the art at the time of filing to combine Yamamoto-Taron in light of apparatus and method of Kim to have elliptical elements provided in order to have certain elements, as cited by Kim in para. [0014], output on a specific region of the display unit

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication NO. 2004/0263533 “Yamamoto”, in light of U.S. Patent Application Publication NO. 2012/0124492 “Taron”, and further in light of in light of U.S. Patent Application Publication NO. 2015/0363065 “Kim”, as applied to claim 6 above, and further in light of U.S. Patent Application Publication NO. 2016/0320756 “Lee”, as previously rejected in Final Rejection filed 9/04/2020.
Claim 8:
Yamamoto, Taron, and Kim teach the development system of claim 6

Yamamoto, Taron, and Kim do not explicitly teach wherein the geometry tool allows a user to define edge anchors for anchoring the primitive user interface elements within the non-rectangular user interface, including at least a North edge anchor, a South edge anchor, an East edge anchor, and a West edge anchor.  
However, Lee teaches wherein the geometry tool allows a user to define edge anchors for anchoring the primitive user interface elements (i.e. by applying a drag input to a position at which a second icon (an icon different from the first icon 810) is being displayed, the first icon 810 may be displayed at the position at which the second icon is being displayed; para. [0164]) within the non-rectangular user interface (i.e. Fig. 3, a display unit 351; para. [0110]), including at least a North edge anchor (i.e. Fig. 8C, icon 818), a South edge anchor (i.e. Fig. 8C, icon 820), an East edge anchor (i.e. Fig. 8C, icon 813), and a West edge anchor (i.e. Fig. 8C, icon 810).  
	It would have been obvious to one of ordinary skill in the art at the time of filing to combine Yamamoto-Taron-Kim in light of apparatus and method of Lee to have north, south, east, and west anchors for elements to allow for, as cited in Lee para. [0006], controlling visual information which is displayed. 

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H TAN whose telephone number is (571)272-7433.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/D.T./Examiner, Art Unit 2171                                                                                                                                                                                                        

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171